COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:       In re Kenneth B. Chaiken and Chaiken & Chaiken, P.C.

Appellate case number: 01-21-00200-CV

Trial court case number: 1156293

Trial court:               County Civil Court at Law No. 1 of Harris County

       Relators, Kenneth B. Chaiken and Chaiken & Chaiken, P.C., filed a petition for
writ of mandamus and a corresponding motion for temporary relief to stay the trial
court’s order that relators pay $50,000.00 in sanctions on or before today, April 23, 2021.
We grant the motion for temporary relief and stay enforcement of the sanctions order
signed on April 13, 2021 by the Honorable George Barnstone. This order will remain in
effect until relator’s petition for writ of mandamus is finally decided or until further order
from this Court.
      The Court requests that real parties in interest respond to relator’s petition for writ
of mandamus by May 13, 2021.
       It is so ORDERED.

Judge’s signature:             /s/Julie Countiss_________
                               Acting individually


Date: April 23, 2021